Title: Antoine Marie Cerisier to John Adams: A Translation, 14 May 1782
From: Cerisier, Antoine Marie
To: Adams, John



Amsterdam, 14 May 1782
Sir

You know how important American interests are to me. Fanatical enthusiasm has not guided me. I regard America’s cause as a cause for all humanity. And I am all the more attached since I am faithful to the true principles. So, you will not be surprised if I was not indifferent about that which would effect its credit. You already know that I want to talk about the failure of Mr. Hodshon’s loan of five million. I will never believe, as rumors have it, that Mr. Hodshon, an English sympathizer at heart, tried to take you into his confidence in order to deal a mortal blow to America. What I could gather about the subject is that many people believe this is an irreparable blow. I cannot be persuaded on that. It seems to me that a bold and decisive effort on your part, regarding those who have solicited or solicit for this negotiation, could repair this failure. I know that one of my friends believes he can make it succeed, if you wanted to put your trust in him. He knows of a powerful private accredited bank that can, if interested in the matter, act on its own, unlike a commercial bank, to make this succeed. It is Mr. Mandrillon who knows this house. He has always been extremely passionate about the American cause and was deeply affected by the failure of this negotiation. He has a shrewdness, talent, and knowledge that is not common in these sorts of matters, and flatters himself that on this subject he could communicate to you a plan that would be very advantageous to America. I impatiently await your response on this matter, while asking that you be persuaded to believe me to be, with all due respect to your great qualities, sir, your very humble and very obedient servant

A M Cerisier

